Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/14/2022 has been entered.
Claim Rejections - 35 USC § 112
Claims 6-8, 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 6, lines 15-16 recites the limitation “the second memory element is between a third wiring line of the first plurality of stacked wiring lines and a fourth wiring line of the first plurality of stacked wiring lines, and the second selective element is between the fourth wiring line of the first plurality of stacked wiring lines and a fifth wiring line of the first plurality of stacked wiring lines”.  Applicant has not pointed out where the amended claims are supported, nor does there appear to be a written description of the cited claim limitations in the application as filed.  More specifically, claim 1 now reads on the specific embodiment shown in Fig. 7, however, this embodiment does not disclose a second memory cell. The specification does not disclose this embodiment may be combined with a second memory cell.  Therefore, the written description fails to provide reasons why a person skilled in the art at the time the application was filed would have recognized that the inventor was in possession of the invention as claimed in view of the disclosure of the application as filed.
Regarding claim 7, lines 5-7 recites the limitation “the second memory cell and the electrically conductive film are between a third wiring line of the first plurality of stacked wiring lines and a fourth wiring line of the first plurality of stacked wiring lines”.  Applicant has not pointed out where the amended claims are supported, nor does there appear to be a written description of the cited claim limitations in the application as filed.  More specifically, claim 1 now reads on the specific embodiment shown in Fig. 7, however, this embodiment does not disclose a second memory cell.  The specification does not disclose this embodiment may be combined with a second memory cell.  Therefore, the written description fails to provide reasons why a person skilled in the art at the time the application was filed would have recognized that the inventor was in possession of the invention as claimed in view of the disclosure of the application as filed.
Regarding claim 8, lines 4-5 recites the limitation “a second memory cell between the first plurality of stacked wiring lines of the first layer”.  Applicant has not pointed out where the amended claims are supported, nor does there appear to be a written description of the cited claim limitations in the application as filed.  More specifically, claim 1 now reads on the specific embodiment shown in Fig. 7, however, this embodiment does not disclose a second memory cell.  The specification does not disclose this embodiment may be combined with a second memory cell.  Therefore, the written description fails to provide reasons why a person skilled in the art at the time the application was filed would have recognized that the inventor was in possession of the invention as claimed in view of the disclosure of the application as filed.
Regarding claim 11, lines 4-5 recites the limitation “a second memory cell inside the second layer”.  Applicant has not pointed out where the amended claims are supported, nor does there appear to be a written description of the cited claim limitations in the application as filed.  More specifically, claim 1 reads on the specific embodiment shown in Fig. 7, however, this embodiment does not disclose a second memory cell.  The specification does not disclose this embodiment may be combined with a second memory cell.  Therefore, the written description fails to provide reasons why a person skilled in the art at the time the application was filed would have recognized that the inventor was in possession of the invention as claimed in view of the disclosure of the application as filed.

Allowable Subject Matter
Claims 1, 3, 1 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The primary reason for the allowable subject matter of claims 1, 3, and 12-13 is the inclusion of the limitation wherein the first memory element and the first selective element configure a first memory cell, and the first memory cell is configured to straddle the first layer and the second layer in combination with the other limitations in the claim.   The prior art of record fails to teach or be fairly combined to render obvious the claimed first memory cell and wiring line configuration in combination with all other limitations in claim 1.
The primary reason for the allowable subject matter of claims 14-18 is the inclusion of the limitation wherein the memory element and the selective element configure a memory cell, and the memory cell is configured to straddle the first layer and the second layer in combination with the other limitations in the claim.  The prior art of record fails to teach or be fairly combined to render obvious the claimed memory cell and wiring line configuration in combination with all other limitations in claim 14.
Response to Arguments
Applicant's arguments filed 7/14/2022 have been fully considered but they are not persuasive.
Applicant argues:
Applicant argues that dependent claims 6-8, 11 are allowable based on their dependency from an allowable base claim.
Examiner’s reply:
Claims 6-8, and 11 contain issues that is being rejected under 35 U.S. C. 112. See the 112(a) rejection section for further details.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H ANDERSON whose telephone number is (571)272-2534. The examiner can normally be reached Monday-Friday, 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EVA Y MONTALVO/Supervisory Patent Examiner, Art Unit 2817                                                                                                                                                                                                        

/WILLIAM H ANDERSON/            Examiner, Art Unit 2817